 

FS Investment Corporation II 8-K [fsicii-8k_052915.htm]

Exhibit 10.4

 

AMENDED AND RESTATED ACCOUNT CONTROL AGREEMENT

 

among



COOPER RIVER LLC,
as Pledgor,


CITIBANK, N.A.,
as Secured Party



and



CITIBANK, N.A.,

as Securities Intermediary

 

 

Dated as of May 29, 2015



 

 

 

 

ARTICLE I INTERPRETATION 1 ARTICLE II APPOINTMENT OF SECURITIES INTERMEDIARY 1
ARTICLE III THE SECURED ACCOUNTS 1 ARTICLE IV THE SECURITIES INTERMEDIARY 4
ARTICLE V INDEMNITY; LIMITATION ON DAMAGES; EXPENSES; FEES 10 ARTICLE VI
REPRESENTATIONS AND AGREEMENTS 11 ARTICLE VII ADVERSE CLAIMS 12 ARTICLE VIII
TRANSFER 12 ARTICLE IX TERMINATION 12 ARTICLE X MISCELLANEOUS 13 ARTICLE XI
NOTICES 14 ARTICLE XII GOVERNING LAW AND JURISDICTION 15 ARTICLE XIII
DEFINITIONS 16

 

i

 

 

AMENDED AND RESTATED ACCOUNT CONTROL AGREEMENT (this “Agreement”), dated as of
May 29, 2015, among COOPER RIVER LLC, as pledgor (the “Pledgor”), CITIBANK, N.A.
(“Citibank”), acting through its Agency & Trust division (“Citibank Agency &
Trust”), as Collateral Agent for the Secured Parties to the Credit Agreement
defined below (in such capacity, the “Secured Party”) and as Securities
Intermediary (in such capacity, the “Securities Intermediary”).

This Agreement amends, restates and supersedes that certain Account Control
Agreement, dated as of March 27, 2013, between the Pledgor, Citibank Agency &
Trust, as security agent and as intermediary, and Virtus Group, LP, as
collateral administrator (as amended, restated or otherwise modified to date).

In consideration of the mutual agreements hereinafter contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

INTERPRETATION

Section 1.                      (a) Definitions. Capitalized terms used in this
Agreement shall have the meanings specified in Section 13. In addition, all
terms used herein which are defined in the Amended and Restated Credit and
Security Agreement, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Pledgor, as the Borrower, the financial institutions from time to time
party thereto, as Lenders, Citibank, as the Administrative Agent (the
“Administrative Agent”), Citibank Agency & Trust, as the Collateral Agent and
Custodian, and Virtus Group, LP, as the Collateral Administrator or in Article 8
or Article 9 of the UCC and which are not otherwise defined herein are used
herein as so defined.

(b)                 Rules of Construction. The rules of construction set forth
in Section 1.02 of the Credit Agreement shall apply to this Agreement as if
fully set forth herein.

ARTICLE II

APPOINTMENT OF SECURITIES INTERMEDIARY

Section 2.                      Each of the Pledgor and the Secured Party hereby
appoints the Securities Intermediary as securities intermediary hereunder. The
Securities Intermediary hereby accepts such appointment.

ARTICLE III

THE SECURED ACCOUNTS

Section 3.                      (a) Establishment of Secured Accounts. The
Securities Intermediary acknowledges and agrees that, at the direction and on
behalf of the Pledgor, it has established and is maintaining on its books and
records, in the name of the Pledgor subject to the lien of the Secured Party,
the following: (i) the securities accounts designated as the “Collection
Accounts” (such accounts, together with any replacements thereof or
substitutions therefor, the “Collection Accounts”), comprised of (x) the
interest collection account designated as the “Interest Collection Account” with
account number 110855 (such account, together with any replacements thereof or
substitutions therefor, the “Interest Collection Account”) and (y) the principal
collection account designated as the “Principal Collection Account” with account
number 110856 (such account, together with any replacements thereof or
substitutions therefor, the “Principal Collection Account”), (ii) the custodian
account designated as the “Custodian Account” with account number 110857 (such
account, together with any replacements thereof or substitutions therefor, the
“Custodian Account”), and (iii) the unfunded reserve account designated as the
“Unfunded Reserve Account” with account number 114309 (such account, together
with any replacements thereof or substitutions therefor, the “Unfunded Reserve
Account”, and together with the Interest Collection Account, Principal
Collection Account and Custodian Account, the “Secured Accounts”).

 

 



(b)                 Status of Secured Accounts; Treatment of Property as
Financial Assets; Relationship of Parties. The Securities Intermediary hereby
agrees with the Pledgor and Secured Party that: (i) each Secured Account is a
“securities account” (within the meaning of Section 8-501(a) of the UCC) in
respect of which the Securities Intermediary is a “securities intermediary”
(within the meaning of Section 8-102(a)(14) of the UCC), (ii) each item of
property (whether cash, a security, an instrument or any other property)
credited to any Secured Account shall be treated as a “financial asset” (within
the meaning of Section 8-102(a)(9) of the UCC), provided that nothing herein
shall require the Securities Intermediary to credit to the Secured Accounts or
to treat as a financial asset (within the meaning of Section 8-102(a)(9) of the
UCC) an asset in the nature of a general intangible (as defined in Section
9-102(a)(42) of the UCC) or to “maintain” a sufficient quantity thereof (within
the meaning of Section 8-504 of the UCC), and (iii) each Secured Account and any
rights or proceeds derived therefrom are subject to a security interest in favor
of the Secured Party arising under the Credit Agreement. The Pledgor and Secured
Party hereby direct the Securities Intermediary, subject to the terms of this
Agreement, to identify the Secured Party on its books and records as the
“entitlement holder” (as defined in Section 8-102(a)(7) of the UCC) with respect
to each Secured Account and the property held therein and the Securities
Intermediary agrees to do the same. Notwithstanding any term hereof or elsewhere
to the contrary, it is hereby expressly acknowledged that (x) interests in bank
loans or participations (collectively, “Loan Assets”) may be acquired and
delivered by the Pledgor to the Securities Intermediary from time to time which
are not evidenced by, or accompanied by delivery of, a security (as that term is
defined in Section 8-102 of the UCC) or an instrument (as that term is defined
in Section 9-102(a)(47) of the UCC), and may be evidenced solely by delivery to
the Securities Intermediary of a facsimile copy of an assignment agreement
(each, a “Loan Assignment Agreement”) in favor of the Pledgor as assignee,
(y) any such Loan Assignment Agreement (and the registration of the related Loan
Assets on the books and records of the applicable obligor or bank agent) shall
be registered in the name of the Pledgor, and (z) any duty on the part of the
Securities Intermediary with respect to any such Loan Asset (including in
respect of any duty it might otherwise have to maintain a sufficient quantity of
such Loan Asset for purposes of Section 8-504 of the UCC) shall be limited to
the exercise of reasonable care by the Securities Intermediary in the physical
custody of any such Loan Assignment Agreement that may be delivered to it. It is
acknowledged and agreed that the Securities Intermediary is not under a duty to
examine underlying credit agreements or loan documents to determine the validity
or sufficiency of any Loan Assignment Agreement (and shall have no
responsibility for the genuineness or completeness thereof) or for the Pledgor’s
title to any related Loan Asset.

2

 



(c)                 Crediting Property. The Securities Intermediary will, by
book-entry notation, promptly credit to the applicable Secured Account all
property to be credited thereto pursuant to the Credit Agreement.

(d)                 Form of Securities, Instruments, etc. All securities and
other financial assets credited to any Secured Account that are in registered
form or that are payable to, or to the order of, shall be (i) registered in the
name of, or payable to or to the order of, the Securities Intermediary,
(ii) indorsed to, or to the order of, the Securities Intermediary or in blank,
or (iii) credited to another securities account maintained in the name of the
Securities Intermediary; and in no case will any financial asset or security
entitlement credited to any Secured Account be registered in the name of, or
payable to or to the order of, the Pledgor or any other Person or indorsed to,
or to the order of, the Pledgor or any other Person, except to the extent the
foregoing have been specially indorsed to, or to the order of, the Securities
Intermediary or in blank.

(e)                 Securities Intermediary’s Jurisdiction. The Securities
Intermediary agrees that, for the purposes of the UCC, its “securities
intermediary’s jurisdiction” (within the meaning of Section 8-110(e) of the UCC)
shall be the State of New York.

(f)                  Conflicts with other Agreements. The Securities
Intermediary agrees that, if there is any conflict between this Agreement (or
any portion thereof) and any other agreement (whether now existing or hereafter
entered into) relating to any Secured Account, the provisions of this Agreement
shall prevail.

(g)                 No Other Agreements. The Securities Intermediary hereby
confirms and agrees that:

(i)                   other than this Agreement and the Credit Agreement, there
are no other agreements entered into between the Securities Intermediary and the
Pledgor or any other Person with respect to any Secured Account or any financial
asset or security entitlement credited thereto;

(ii)                 other than this Agreement, the Existing Credit Agreement,
the Existing Security Agreement and the Credit Agreement, it has not entered
into, and until the termination of this Agreement will not enter into, any other
agreement with any other Person (including the Pledgor) relating to any Secured
Account and/or any financial asset or security entitlement credited thereto
(A) pursuant to which it has agreed or will agree to comply with entitlement
orders (as that term is defined in Section 8-102(a)(8) of the UCC) of such other
Person, or (B) with respect to the creation or perfection of any other security
interest in any Secured Account or any financial asset or security entitlement
credited thereto; and

(iii)                it has not entered into, and until the termination of this
Agreement will not enter into, any agreement with the Pledgor, the Secured Party
or any other Person purporting to limit or condition the obligation of the
Securities Intermediary to comply with entitlement orders as set forth in
Section 3(h).

3

 



(h)                 Transfer Orders, Standing Instructions.

(i)                   The Pledgor, the Secured Party, the Administrative Agent
and the Securities Intermediary each agrees that if at any time a Responsible
Officer of the Securities Intermediary shall receive an “entitlement order”
(within the meaning of Section 8-102(a)(8) of the UCC), or any other order, in
each case relating to any Secured Account or any financial assets or security
entitlements credited thereto (collectively, a “Transfer Order”) originated by
the Secured Party, the Securities Intermediary shall comply with such Transfer
Order without further consent by the Pledgor (or the Collateral Manager on its
behalf) or any other Person.

(ii)                 Any time prior to the delivery to and receipt by the
Securities Intermediary of a Notice of Exclusive Control, the Securities
Intermediary shall comply with each Transfer Order it receives from the Pledgor
(or the Collateral Manager on its behalf) without the further consent of the
Secured Party or any other Person.

(iii)                Upon the opening of business on the Business Day
immediately following the Business Day on which a Notice of Exclusive Control is
actually received by the Securities Intermediary in accordance with the notice
requirements hereunder, and until such Notice of Exclusive Control is withdrawn
or rescinded by the Secured Party in writing, the Securities Intermediary shall
not comply with any Transfer Order it receives from the Pledgor and shall act
solely upon Transfer Orders received from the Secured Party.

(iv)               Each of the Secured Party and the Administrative Agent hereby
agrees with the Pledgor that it shall not deliver a Notice of Exclusive Control
or Transfer Order, except after the occurrence and during the continuation of an
Event of Default.

ARTICLE IV

THE SECURITIES INTERMEDIARY

Section 4.                      (a) Performance of Duties. The Securities
Intermediary may execute any of the powers hereunder or perform any of its
duties hereunder directly or by or through agents, attorneys or employees,
provided that the Securities Intermediary shall not be responsible for any
misconduct or negligence on the part of any non-Affiliated agent or
non-Affiliated attorney appointed by it with due care. The Securities
Intermediary shall be entitled to consult with counsel selected with due care
and to act in reliance upon the written opinion of such counsel concerning
matters pertaining to its duties hereunder, and shall not be liable for any
action taken or omitted to be taken by it in good faith in reliance upon and in
accordance with the advice or opinion of such counsel. Except as expressly
provided herein, the Securities Intermediary shall not be under any obligation
to exercise any of the rights or powers vested in it by this Agreement at the
request or direction of the Pledgor (or the Collateral Manager on its behalf),
the Secured Party, the Administrative Agent or any other Person.

(b)                 No Change to Secured Accounts. Without the prior written
consent of the Pledgor and, so long as any Obligations remain unpaid, the
Secured Party and the Administrative Agent, the Securities Intermediary will not
change the account number or designation of any Secured Account.

4

 



(c)                 Certain Information. The Securities Intermediary shall
promptly notify the Pledgor and the Secured Party if a Responsible Officer of
the Securities Intermediary with direct responsibility for administration of
this Agreement has actual knowledge of or receives written notice that any
Person asserts or seeks to assert a lien, encumbrance or adverse claim against
any portion or all of the property credited to any Secured Account. The
Securities Intermediary will send copies of all statements, confirmations and
other correspondence relating to each Secured Account (and/or any financial
assets or security entitlements credited thereto) simultaneously to the Pledgor
and the Secured Party. The Securities Intermediary will furnish to the Secured
Party and the Pledgor, upon written request, an account statement with respect
to each Secured Account.

(d)                 Subordination. In the event that the Securities Intermediary
has or subsequently obtains by agreement, by operation of law or otherwise a
security interest in any of the Secured Accounts, or any financial asset or
security entitlement credited thereto, the Securities Intermediary hereby
subordinates any such security interest therein to the security interest of the
Secured Party in the Secured Accounts, in all property credited thereto and in
all security entitlements with respect to such property. Without limitation of
the foregoing, the Securities Intermediary hereby subordinates to such security
interest of the Secured Party any and all statutory, regulatory, contractual or
other rights now or hereafter existing in favor of the Securities Intermediary
over or with respect to any Secured Account, all property credited thereto and
all security entitlements to such property (including (i) any and all
contractual rights of set-off, lien or compensation, (ii) any and all statutory
or regulatory rights of pledge, lien, set-off or compensation, (iii) any and all
statutory, regulatory, contractual or other rights to put on hold, block
transfers from or fail to honor instructions of the Pledgor with respect to any
Secured Account, or (iv) any and all statutory or other rights to prohibit or
otherwise limit the pledge, assignment, collateral assignment or granting of any
type of security interest in any Secured Account), except the Securities
Intermediary may set off (x) the face amount of any checks that have been
credited to any Secured Account but are subsequently returned unpaid because of
uncollected or insufficient funds and (y) reversals or cancellations of payment
orders and other electronic fund transfers.

(e)                 Limitation on Liability. The Securities Intermediary shall
not have any duties or obligations, except those expressly set forth herein, and
shall satisfy those duties and obligations expressly set forth herein so long as
it acts without gross negligence or willful misconduct. Without limiting the
generality of the foregoing, the Securities Intermediary shall not be subject to
any fiduciary or other implied duties, and the Securities Intermediary shall not
have any duty to take any discretionary action or exercise any discretionary
powers. None of the Securities Intermediary, any Affiliate of the Securities
Intermediary, or any officer, agent, stockholder, partner, member, director or
employee of the Securities Intermediary or any Affiliate of the Securities
Intermediary shall have any liability, whether direct or indirect and whether in
contract, tort or otherwise (i) for any action taken or omitted to be taken by
any of them hereunder or in connection herewith, unless such act or omission
constituted gross negligence or willful misconduct, or (ii) for any action taken
or omitted to be taken by the Securities Intermediary in accordance with the
terms hereof at the express direction of the Secured Party. In addition, the
Securities Intermediary shall have no liability for making any investment or
reinvestment of any cash balance in any Secured Account, or holding amounts
uninvested in such accounts, pursuant to the terms of this Agreement. The
liabilities of the Securities Intermediary shall be limited to those expressly
set forth in this Agreement. The Securities Intermediary shall not be liable for
any action a Responsible Officer of the Securities Intermediary takes or omits
to take in good faith that it reasonably believes to be authorized or within its
rights or powers hereunder. The Securities Intermediary shall not be deemed to
have notice or knowledge of any Event of Default unless a Responsible Officer of
the Securities Intermediary has actual knowledge thereof or unless written
notice thereof is received by a Responsible Officer of the Securities
Intermediary. For the avoidance of doubt, to the extent permitted by applicable
law, the Securities Intermediary shall not be responsible for complying with
Section 8-505(a) of the UCC. With the exception of this Agreement (and relevant
terms used herein and expressly defined in the Credit Agreement), the Securities
Intermediary is not responsible for or chargeable with knowledge of any terms or
conditions contained in any agreement referred to herein, including, but not
limited to, the Credit Agreement. The Securities Intermediary shall in no event
be liable for the application or misapplication of funds by any other Person
(other than, subject to Section 4(a), its agents, attorneys and employees), or
for the acts or omissions of any such Person (including, without limitation,
those of the Pledgor). The Securities Intermediary shall not be bound to make
any investigation into the facts or matters stated in any certificate, report or
other document.

5

 



(f)                  Reliance. The Securities Intermediary shall be entitled to
conclusively rely upon, and shall not incur any liability for relying upon, any
notice, request, opinion, report, certificate, consent, statement, instrument,
document or other writing including, but not limited to, an electronic mail
communication delivered to the Securities Intermediary under or in connection
with this Agreement and in good faith believed by it to be genuine and to have
been signed or sent by the proper Person. The Securities Intermediary may
consult with legal counsel, independent accountants and other experts selected
by it with due care, and shall not be liable for any action taken or not taken
by the Securities Intermediary in good faith and in accordance with the advice
of any such counsel, accountants or experts.

(g)                 Court Orders, etc. If at any time the Securities
Intermediary is served with any judicial or administrative order, judgment,
decree, writ or other form of judicial or administrative process which in any
way affects any Secured Account (including, but not limited to, orders of
attachment or garnishment or other forms of levies or injunctions or stays
relating to the transfer of any Secured Account or any financial asset or
security entitlement in any Secured Account), the Securities Intermediary is
authorized to take such action as legal counsel of its own choosing advises
appropriate to comply therewith; and if the Securities Intermediary complies
with any such judicial or administrative order, judgment, decree, writ or other
form of judicial or administrative process, the Securities Intermediary will not
be liable to any of the parties hereto or to any other Person even though such
order, judgment, decree, writ or process may be subsequently modified or vacated
or otherwise determined to have been without legal force or effect.

(h)                 Successor Securities Intermediary.

(i)                   Merger. Any organization or entity into which the
Securities Intermediary may be merged or converted or with which it may be
consolidated, or any organization or entity resulting from any merger,
conversion or consolidation to which the Securities Intermediary shall be a
party, or any organization or entity succeeding to all or substantially all of
the corporate trust business of the Securities Intermediary, shall be the
successor of the Securities Intermediary hereunder, without the execution or
filing of any document or any further act on the part of any of the parties
hereto.

6

 



(ii)                 Resignation.

(1)                 Notwithstanding anything to the contrary contained in this
Agreement (including clauses (2) and (3) below), no resignation or removal of
the Securities Intermediary and no appointment of a successor Securities
Intermediary pursuant to this Section 4(h) shall become effective until the
acceptance of such appointment by the successor Securities Intermediary under
Section 4(i) and the assumption by such successor Securities Intermediary of the
duties and obligations of the Securities Intermediary hereunder.

(2)                 The Securities Intermediary may, at any time, resign under
this Agreement by giving not less than thirty (30) days advance written notice
thereof to the Pledgor, the Collateral Manager, and the Administrative Agent.

(3)                 The Securities Intermediary may be removed at any time by
the Administrative Agent (i) upon ten (10) Business Days’ notice (with the prior
written consent of the Collateral Manager) or (ii) at any time if (A) a Default,
an Event of Default or a Collateral Manager Event shall have occurred and be
continuing, or (B) the Securities Intermediary shall become incapable of acting
or shall become the subject of an Insolvency Event. Notice of any such removal
shall be sent by the Administrative Agent to the Pledgor, the Lenders and the
Collateral Manager.

(4)                 If the Securities Intermediary shall resign, be removed or
become incapable of acting, or if a vacancy shall occur in the office of the
Securities Intermediary for any reason (other than resignation with no
replacement within 90 days), the Pledgor shall, promptly after becoming aware of
such resignation, removal, incapacity or vacancy, appoint a successor securities
intermediary by written instrument, executed by a Responsible Officer of the
Pledgor, one copy of which shall be delivered to the retiring Securities
Intermediary and one copy to the successor Securities Intermediary, together
with a copy to the Administrative Agent and the Lenders; provided that such
successor Securities Intermediary shall be appointed only upon the prior written
consent of the Administrative Agent and, prior to the occurrence of a Default,
an Event of Default, or a Collateral Manager Event, the Collateral Manager (in
each case which consent shall not be unreasonably withheld, conditioned or
delayed). In the case of a resignation by the Securities Intermediary, if no
successor Securities Intermediary shall have been appointed and an instrument of
acceptance by a successor Securities Intermediary shall not have been delivered
to the resigning Securities Intermediary and the Administrative Agent within 90
days after the giving of such notice of resignation, the Administrative Agent
may appoint a successor Securities Intermediary.

(5)                 Upon termination of this Agreement or resignation of the
Securities Intermediary, the Pledgor shall pay to the Securities Intermediary
such compensation, and shall likewise reimburse the Securities Intermediary for
its reasonable and documented costs, expenses and disbursements, as may be due
as of the date of such termination or resignation (or removal, as the case may
be) all in accordance with the Priority of Payments. All indemnifications in
favor of the Securities Intermediary under this Agreement shall survive the
termination of this Agreement, or any resignation or removal of the Securities
Intermediary.

7

 



(6)                 In the event of any resignation or removal of the Securities
Intermediary, the Securities Intermediary shall provide to the Pledgor a
complete final report or data file transfer of any Confidential Information as
of the date of such resignation or removal.

(i)                   Acceptance and Appointment by Successor. Each successor
Securities Intermediary appointed hereunder shall execute, acknowledge and
deliver to the Pledgor, the Collateral Manager, the Administrative Agent, the
Lenders and the retiring Securities Intermediary an instrument accepting such
appointment. Upon delivery of the required instruments, the resignation or
removal of the retiring Securities Intermediary shall become effective and such
successor Securities Intermediary, without any further act, deed or conveyance,
shall become vested with all the rights, powers, trusts, duties and obligations
of the retiring Securities Intermediary; but, on request of the Pledgor, the
Collateral Manager, the Administrative Agent or the successor Securities
Intermediary, such retiring Securities Intermediary shall (i) execute and
deliver an instrument transferring to such successor Securities Intermediary all
the rights, powers and trusts of the retiring Securities Intermediary and (ii)
execute and deliver such further documents and instruments and take such further
action as may be reasonably requested in order to effect the transfer of the
rights, powers, duties and obligations of the Securities Intermediary hereunder.
Upon request of any such successor Securities Intermediary, the Pledgor shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Securities Intermediary all such rights, powers and
trusts.

(j)                  Compensation and Reimbursement. The Pledgor agrees: (i) to
pay to the Securities Intermediary from time to time, reasonable compensation
for all services rendered by it hereunder; and (ii) to reimburse the Securities
Intermediary upon its request for all reasonable expenses, disbursements and
advances incurred or made by the Securities Intermediary in accordance with any
provision of, or carrying out its duties and obligations under, this Agreement
(including the reasonable compensation and fees and the reasonable expenses and
disbursements of its agents, any independent accountants and counsel), except
any expense, disbursement or advance as may be attributable to gross negligence
or willful misconduct on the part of the Securities Intermediary.
Notwithstanding anything to the contrary provided herein, all amounts payable by
the Pledgor to the Securities Intermediary under this Agreement shall be payable
only in accordance with, and subject to, Section 9.01 of the Credit Agreement.

(k)                 Securities Intermediary and its Affiliates. Citibank and any
of its Affiliates providing services in connection with the transactions
contemplated in the Facility Documents shall have only the duties and
responsibilities expressly provided in its various capacities and shall not, by
virtue of it or any Affiliate acting in any other capacity be deemed to have
duties or responsibilities other than as expressly provided with respect to each
such capacity. Citibank (or its Affiliates), in its various capacities in
connection with the transactions contemplated in the Facility Documents,
including as Securities Intermediary, may enter into business transactions,
including the acquisition of investment securities as contemplated by the
Facility Documents, from which it and/or such Affiliates may derive revenues and
profits in addition to the fees stated in the various Facility Documents without
any duty to account therefor.

8

 



(l)                   Force Majeure. In no event shall the Securities
Intermediary be responsible or liable for any failure or delay in the
performance of its obligations hereunder arising out of or caused by, directly
or indirectly, forces beyond its reasonable control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services, it being understood that the Securities
Intermediary shall use reasonable best efforts which are consistent with
accepted practices in the banking industry to maintain performance and, if
necessary, resume performance as soon as practicable under the circumstances.

(m)               Perfection. The Securities Intermediary shall have no
responsibility or liability for (i) preparing, recording, filing, re-recording
or refiling any financing statement, continuation statement, document,
instrument or other notice in any public office at any time or times, (ii) the
correctness of any such financing statement, continuation statement, document or
instrument or other such notice, (iii) taking any action to perfect or maintain
the perfection of any security interest granted to the Secured Party or
otherwise, or (iv) the validity or perfection of any such lien or security
interest.

(n)                 Facsimile and Electronic Transmissions. The Securities
Intermediary hereby agrees to accept and act upon instructions or directions
pursuant to this Agreement sent by unsecured e-mail (or .pdf files of executed
documents), facsimile transmission or other similar unsecured electronic
methods, provided that any person providing such instructions or directions
shall provide to the Securities Intermediary, as applicable, an incumbency
certificate listing such designated persons, which such incumbency certificate
shall be amended and replaced whenever a person is to be added or deleted from
the listing. If any party hereto elects to give the Securities Intermediary
e-mail (or .pdf files of executed documents) or facsimile instructions (or
instructions by a similar electronic method), the version of such instructions
actually received by the Securities Intermediary shall be deemed controlling.
The Securities Intermediary shall not be liable for any losses, costs or
expenses arising directly or indirectly from the Securities Intermediary’s
reasonable, good faith reliance upon and compliance with such instructions. Each
of the parties hereto agrees to assume all risks arising out of its respective
use of such electronic methods to submit instructions and directions to the
Securities Intermediary, as applicable, including without limitation the risk of
the Securities Intermediary acting on unauthorized instructions, and the risk of
interception and misuse by third parties.

ARTICLE V

INDEMNITY; LIMITATION ON DAMAGES; EXPENSES; FEES

Section 5.                      (a) Indemnity.

(i)                   Subject to Section 5(a)(ii), the Pledgor hereby
indemnifies and holds harmless the Securities Intermediary, its Affiliates and
their respective officers, directors, employees, representatives and agents
(collectively referred to for the purposes of this Section 5(a) as the
Securities Intermediary), against any loss, claim, damage, expense or liability
(including the costs and expenses of defending against any claim of liability),
or any action in respect thereof, to which the Securities Intermediary may
become subject, whether commenced or threatened, insofar as such loss, claim,
damage, expense, liability or action arises out of or is based upon the
execution, delivery or performance of this Agreement, but excluding any such
loss, claim, damage, expense, liability or action arising out of the gross
negligence or willful misconduct of the Securities Intermediary, and shall
reimburse the Securities Intermediary promptly upon demand for any reasonable
and documented out-of-pocket legal or other expenses reasonably incurred by the
Securities Intermediary in connection with investigating or preparing to defend
or defending against or appearing as a third party witness in connection with
any such loss, claim, damage, expense, liability or action as such expenses are
incurred (collectively, the “Losses”). No provision of this Agreement shall
require the Securities Intermediary to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder,
or in the exercise of any of its rights or powers, if it shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured to it. The obligations of the
Pledgor under this clause (a) are referred to as the “Securities Intermediary
Indemnity”. The provisions of this section will survive the termination of this
Agreement and the resignation or removal of the Securities Intermediary.

9

 



(ii)                 The obligation of the Pledgor to pay any amounts in respect
of the Securities Intermediary Indemnity shall be subject to the priority of
payments set forth in Section 9.01 of the Credit Agreement and shall survive the
termination of this Agreement and the resignation or removal of the Securities
Intermediary.

(iii)                Without limiting the foregoing, after the delivery of a
Notice of Exclusive Control, to the extent any Losses are not reimbursed by the
Pledgor, the Lenders shall indemnify and hold harmless the Securities
Intermediary, from and against any and all Losses incurred in connection with
this Agreement or the Secured Accounts as a result of the Securities
Intermediary complying with the instructions of the Secured Party (except to the
extent due to the Securities Intermediary’s fraud, willful misconduct or gross
negligence) and the Securities Intermediary shall be entitled to the benefit of
the indemnities in Sections 11.04 and 12.04 of the Credit Agreement to the same
extent as the Collateral Agent.

(b)                 Expenses and Fees. The Pledgor shall be responsible for, and
hereby agrees to pay, all reasonable and documented out-of-pocket costs and
expenses incurred by the Securities Intermediary in connection with the
establishment and maintenance of each Secured Account, including the Securities
Intermediary’s reasonable fees and expenses, any reasonable costs or expenses
incurred by the Securities Intermediary as a result of conflicting claims or
notices involving the parties hereto, including the reasonable and documented
out-of-pocket fees and expenses of its external legal counsel, and all other
reasonable costs and expenses incurred in connection with the execution,
administration or enforcement of this Agreement, including reasonable attorneys’
fees and costs, whether or not such enforcement includes the filing of a
lawsuit. Notwithstanding anything to the contrary provided herein, all amounts
payable by the Pledgor to the Securities Intermediary under this Agreement shall
be payable only in accordance with, and subject to, Section 9.01 of the Credit
Agreement.

10

 



(c)                 No Consequential Damages. Notwithstanding anything in this
Agreement to the contrary, in no event shall the Securities Intermediary be
liable for special, punitive, indirect, incidental or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Securities Intermediary has been advised of such loss or damage and
regardless of the form of action.

(d)                 To the extent not inconsistent herewith, each of the
protections, reliances, indemnities and immunities offered to the Collateral
Agent in Article XI of the Credit Agreement or the Custodian in Article XIII of
the Credit Agreement shall be afforded to the Securities Intermediary.

ARTICLE VI

REPRESENTATIONS AND AGREEMENTS

Section 6.                      The Securities Intermediary represents to and
agrees with the Pledgor and the Secured Party that:

(a)                 Status. It is duly organized and validly existing under the
Laws of the jurisdiction of its organization or incorporation and, if relevant
under such Laws, in good standing.

(b)                 Powers. It has the power to execute this Agreement and any
other documentation relating to this Agreement to which it is a party, to
deliver this Agreement and any other documentation relating to this Agreement
that it is required by this Agreement to deliver and to perform its obligations
under this Agreement and any other document relating to this Agreement to which
it is a party and has taken all necessary action to authorize such execution,
delivery and performance; and this Agreement has been, and each other such
document will be, duly executed and delivered by it.

(c)                 Obligations Binding. Its obligations under this Agreement
and any other document relating to this Agreement to which it is a party
constitute its legal, valid and binding obligations, enforceable in accordance
with their respective terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar Laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law)).

(d)                 Waiver of Setoffs. Subject to Section 4(d), the Securities
Intermediary hereby expressly waives any and all rights of setoff that such
party may otherwise at any time have under Applicable Law with respect to any
Secured Account.

(e)                 Ordinary Course. The Securities Intermediary, in the
ordinary course of its business, maintains securities accounts for others and is
acting in such capacity in respect of any Secured Account.

(f)                  Comply with Duties. The Securities Intermediary will comply
at all times with the duties of a “securities intermediary” under Article 8 of
the UCC.

11

 



(g)                 Participant of the Federal Reserve Bank of New York. The
Securities Intermediary is a member of the Federal Reserve System.

(h)                 Consents. All governmental and other consents that are
required to have been obtained by the Securities Intermediary with respect to
the execution and delivery of and performance by the Securities Intermediary of
this Agreement have been obtained and are in full force and effect and all
conditions of any such consents have been complied with.

ARTICLE VII

ADVERSE CLAIMS

Section 7.                      Except for the claims and interest set forth in
this Agreement, no Responsible Officer of the Securities Intermediary actually
knows of any claim to, or interest in, any Secured Account or in any financial
asset or security entitlement credited thereto. If a Responsible Officer of the
Securities Intermediary with direct responsibility for administration of this
Agreement has actual knowledge of or receives written notice that any Person
asserts or seeks to assert a lien, encumbrance or adverse claim (including any
writ, garnishment, judgment, warrant of attachment, execution or similar
process) against any Secured Account or in any financial asset or security
entitlement carried therein, the Securities Intermediary will promptly notify
the Pledgor and the Secured Party thereof.

ARTICLE VIII

TRANSFER

Section 8.                      Except as provided in Section 10(d), neither
this Agreement nor any interest or obligation in or under this Agreement may be
transferred (whether by way of security or otherwise) by any party without the
prior written consent of each other party. Any purported transfer that is not in
compliance with this Section 8 will be void.

ARTICLE IX

TERMINATION

Section 9.                      Except as provided herein, this Agreement shall
remain in full force and effect until the Securities Intermediary receives
notice from the Secured Party of the occurrence of the later of (a) the
termination of the Commitments and (b) the payment and satisfaction in full of
the Secured Obligations referred to in the Credit Agreement (other than
contingent obligations for which no claim has been made). Upon the joint written
instruction of the Secured Party and the Pledgor, the Securities Intermediary
shall close the Secured Accounts and disburse to the Pledgor the balance of any
assets therein, and the security interest in the Secured Accounts shall be
terminated.

12

 



ARTICLE X

MISCELLANEOUS

Section 10.                  (a) Entire Agreement. This Agreement constitutes
the entire agreement and understanding of the parties with respect to its
subject matter and supersedes all oral communication and prior writings with
respect thereto.

(b)                 Amendments. No amendment, modification or waiver in respect
of this Agreement will be effective unless in writing (including a writing
evidenced by a facsimile transmission or e-mail correspondence), executed by
each of the parties hereto.

(c)                 Survival. All representations and warranties made in this
Agreement or in any certificate or other document delivered pursuant to or in
connection with this Agreement shall survive the execution and delivery of this
Agreement or such certificate or other document (as the case may be) or any
deemed repetition of any such representation or warranty. In addition, the
rights of the Securities Intermediary under Sections 4 and 5, and the
obligations of the Pledgor under Section 5, shall survive the termination of
this Agreement.

(d)                 Benefit of Agreement. Subject to Section 8, this Agreement
shall be binding upon and inure to the benefit of the Pledgor, the Secured Party
and the Securities Intermediary and their respective successors and permitted
assigns. The Securities Intermediary acknowledges and consents to the assignment
of this Agreement by the Pledgor to the Collateral Agent for the benefit of the
Secured Parties under the Credit Agreement. The parties hereto, and their
successors and assigns intend that the Administrative Agent shall be a third
party beneficiary of this Agreement.

(e)                 Counterparts. This Agreement (and each amendment,
modification and waiver in respect of it) may be executed and delivered in
counterparts (including by facsimile transmission and e-mail correspondence),
each of which will be deemed an original.

(f)                  No Waiver of Rights. A failure or delay in exercising any
right, power or privilege in respect of this Agreement will not be presumed to
operate as a waiver, and a single or partial exercise of any right, power or
privilege will not be presumed to preclude any subsequent or further exercise,
of that right, power or privilege or the exercise of any other right, power or
privilege.

(g)                 Headings. The headings used in this Agreement are for
convenience of reference only and are not to affect the construction of or to be
taken into consideration in interpreting this Agreement.

(h)                 Severability. If any provision of this Agreement, or the
application thereof to any party or any circumstance, is held to be
unenforceable, invalid or illegal (in whole or in part) for any reason (in any
jurisdiction), the remaining terms of this Agreement, modified by the deletion
of the unenforceable, invalid or illegal portion (in any relevant jurisdiction),
will continue in full force and effect, and such unenforceability, invalidity,
or illegality will not otherwise affect the enforceability, validity or legality
of the remaining terms of this Agreement so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the deletion of such portion
of this Agreement will not substantially impair the respective expectations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.

13

 



(i)                   No Agency. Notwithstanding anything that may be construed
to the contrary, it is understood and agreed that the Securities Intermediary is
not, nor shall it be considered to be, an agent of the Secured Party. In
addition, the Securities Intermediary shall not act or represent itself,
directly or by implication, as an agent of the Secured Party or in any manner
assume or create any obligation whatsoever on behalf of, or in the name of, the
Secured Party.

(j)                  Payments by Pledgor. Any amounts required to be paid
pursuant to this Agreement by the Pledgor shall be paid or caused to be paid by
the Pledgor to the applicable Person on the Payment Date following such Person’s
demand therefor in accordance with Section 9.01 of the Credit Agreement,
provided that such demand is made no later than two (2) Business Days prior to
the Determination Date with respect to the applicable Payment Date.

(k)                 [Reserved].

(l)                   Limited Recourse. Notwithstanding any other provision of
this Agreement, the Securities Intermediary hereby agrees that any obligations
of the Pledgor under this Agreement are limited recourse obligations of the
Pledgor, payable solely from the Collateral in accordance with Section 9.01(a)
of the Credit Agreement, and following the realization of all of the Collateral,
all obligations of the Pledgor under this Agreement and any claims of a party
hereto shall be extinguished and shall not thereafter revive. No recourse shall
be had against any officer, director, employee, member or manager of the Pledgor
or its successors or assigns for any amounts payable under this Agreement. The
provisions of this Section 10(l) shall survive the termination of this
Agreement.

(m)               The Secured Party shall be entitled to all of the same rights,
protections, immunities and indemnities afforded to the Collateral Agent and the
Custodian under the Credit Agreement as if specifically set forth herein.

ARTICLE XI

NOTICES

Section 11.                  (a) Effectiveness. Any notice or other
communication in respect of this Agreement may be given in any manner set forth
in Section 12.02 of the Credit Agreement and subject to Section 4(n) hereof.

(b)                 Change of Addresses. Any party hereto may by written notice
to each other party hereto, change the address or facsimile number at which
notices or other communications are to be given to it hereunder.

14

 



ARTICLE XII

GOVERNING LAW AND JURISDICTION

Section 12.                  (a) Governing Law. This Agreement, each Secured
Account and the rights and obligations of the parties under this Agreement, any
Secured Account and any claim, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any Secured Account and the transactions contemplated hereby shall
be governed by and construed in accordance with the law of the State of New
York.

(b)                 Jurisdiction. With respect to any suit, action or
proceedings relating to this Agreement or any matter among the parties arising
under or in connection with this Agreement (“Proceedings”), each party
irrevocably: (i) submits for itself and its property in any legal action or
proceeding relating to this Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York in the Borough of Manhattan, the courts of the
United States of America for the Southern District of New York, and the
appellate courts of any of them, and (ii) waives to the fullest extent permitted
by Applicable Law any objection that it may now or hereafter have to the venue
of any such Proceedings in any such court or that such Proceedings were brought
in an inconvenient court and agrees not to plead or claim the same and further
waives the right to object, with respect to such Proceedings, that such court
does not have any jurisdiction over such party. Nothing in this Agreement
precludes any party from bringing Proceedings in any other jurisdiction, nor
will the bringing of Proceedings in any one or more jurisdictions preclude the
bringing of Proceedings in any other jurisdiction.

(c)                 Waiver of Jury Trial Right. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY PROCEEDINGS
RELATING TO THIS AGREEMENT OR FOR ANY COUNTERCLAIM HEREIN OR RELATING HERETO.
Each party hereby (i) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that any other party would
not, in the event of a Proceeding, seek to enforce the foregoing waiver, and
(ii) acknowledges that it has been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this clause (c).

(d)                 Waiver of Punitive Damages. To the extent permitted by
applicable law, EACH PARTY hereby waives any right to claim or recover in any
litigation whatsoever involving any person party hereto any special, exemplary,
punitive, indirect, incidental or consequential damages of any kind or nature
whatsoever or any damages other than, or in addition to, actual damages, whether
such waived damages are based on statute, contract, tort, common law or any
other legal theory, whether the likelihood of such damages was known and
regardless of the form of the claim of action; PROVIDED THAT THE FOREGOING SHALL
NOT LIMIT THE INDEMNIFICATION OBLIGATIONS OF THE PLEDGOR OR THE LENDERS PURSUANT
TO SECTION 5(A).

15

 



(e)                 Non-Petition. Each of the Secured Party and Securities
Intermediary hereby agrees not to institute against, or join, cooperate with or
encourage any other Person in instituting against, the Pledgor any bankruptcy,
reorganization, receivership, arrangement, insolvency, moratorium or liquidation
proceeding or other proceeding under federal or state bankruptcy or similar laws
until at least one year and one day, or, if longer, the applicable preference
period then in effect plus one day, after the payment in full of all outstanding
Obligations and the termination of all Commitments; provided that nothing in
this Section 12(e) shall preclude, or be deemed to prevent, any Secured Party
(a) from taking any action prior to the expiration of the aforementioned one
year and one day period, or, if longer, the applicable preference period then in
effect, in (i) any case or proceeding voluntarily filed or commenced by the
Pledgor or (ii) any involuntary insolvency proceeding filed or commenced against
the Pledgor by a Person other than any such Secured Party, or (b) from
commencing against the Pledgor or any properties of the Pledgor any legal action
which is not a bankruptcy, reorganization, receivership, arrangement,
insolvency, moratorium or liquidation proceeding or other proceeding under
federal or state bankruptcy or similar laws.

ARTICLE XIII

DEFINITIONS

Section 13.                  As used in this Agreement:

“Agreement” has the meaning specified in the preamble.

“Collection Accounts” has the meaning specified in Section 3(a).

“consent” includes a consent, approval, action, authorization, exemption,
notice, filing, registration or exchange control consent.

“Credit Agreement” has the meaning specified in Section 1(a).

“Custodian Account” has the meaning specified in Section 3(a).

“Interest Collection Account” has the meaning specified in Section 3(a).

“Loan Assets” has the meaning specified in Section 3(b).

“Loan Assignment Agreement” has the meaning specified in Section 3(b).

“Losses” has the meaning specified in Section 5(a).

“Notice of Exclusive Control” means a notice delivered to and received by the
Securities Intermediary from the Secured Party in accordance with Section 11(a)
stating that the Secured Party is exercising exclusive control over the Secured
Accounts.

“Pledgor” has the meaning specified in the preamble.

“Principal Collection Account” has the meaning specified in Section 3(a).

16

 



“Proceedings” has the meaning specified in Section 12(b).

“Responsible Officer” means any officer within Citibank Agency & Trust (or any
successor group) authorized to act for and on behalf of the Securities
Intermediary, including any vice president, assistant vice president or officer
of the Securities Intermediary customarily performing functions similar to those
performed by the persons who at the time shall be such officers, respectively,
or to whom any corporate trust matter is referred within Citibank Agency & Trust
because of such person’s knowledge of and familiarity with the particular
subject and in each case having direct responsibility for the administration of
this Agreement.

“Secured Accounts” has the meaning specified in Section 3(a).

“Secured Party” has the meaning specified in the preamble.

“Securities Intermediary” has the meaning specified in the preamble.

“Securities Intermediary Indemnity” has the meaning specified in Section 5(a).

“Transfer Order” has the meaning specified in Section 3(h)(i).

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“Unfunded Reserve Account” has the meaning specified in Section 3(a).

17

 

 

IN WITNESS WHEREOF the parties have executed this Agreement on the date first
set forth above with effect from such date.



  Pledgor:       COOPER RIVER LLC               By: /s/ Gerald F. Shahlecker    
Name:   Gerald F. Stahlecker     Title:     Executive Vice President



[Signature Page to Amended and Restated Account Control Agreement]

 

 



  Secured Party:       CITIBANK, N.A.               By: /s/ Valerie Delgado    
Name:   Valerie Delgado     Title:     Vice President               Securities
Intermediary:       CITIBANK, N.A.               By: /s/ Valerie Delgado    
Name:   Valerie Delgado     Title:     Vice President





[Signature Page to Amended and Restated Account Control Agreement]

 

 

ACKNOWLEDGED AND AGREED TO BY:

CITIBANK, N.A., as Administrative Agent


 

 

By: /s/ Victoria Chant

Name: Victoria Chant
Title: Vice President

 

VIRTUS GROUP, LP, as Collateral Administrator


 

By: /s/ Joseph Elston
Name: Joseph Elston
Title: Partner

[Signature Page to Amended and Restated Account Control Agreement]



 

 

 